\u.s_ t
iN THE UNITED sTATEs DISTRICT COURFBTsigi- r;;,~"$" , ?.QURT
FoR THE DISTRICT oF MARYLAND

SHELBY BRov</ER, * _ 51 ;;»;.;»H 5 SFFFC
x Y Ai" E?A LT{?*$€}REE
Plaintiff, Civil Action o.`RB‘B'=i~S-£.'Z@EPU}'¥
*
V.
>g

AT&T MOBILITY SERVICES, LLC,

el a/., *
De fendants. *
>¢< >1< >4< >+< x >1< >l< >!= >1= >l< x< >k >l<
MEMORANDUM OPINION

Plaintiff Shelbv Brower (“Plaintiff” or “Brower”) brings this seven-count Complaint
against Defendants AT&T Mobi]ity Services, LLC (“AT&T”) and jacob Ledford
(“Ledford”) (collectively, _“Defendants”) alleging various state law claims stemming from her
employment at an AT&T store Where Ledforcl Was the store manager (ECF No. 1-5.)
Currentlv pending before this Court is Defendant AT&T’s Mot:ion to Dismiss the Complaint
for insufficient service of process or, in the alternative, Motion to Dismiss Counts VI and
VH of the Complaint for failure to state a claim.1 (ECF No. 5.) The submissions have been
reviewed and no hearing is necessary See Local Rule 105.6 (D Md. 2016). For the following

reasons, Defendant AT&T’s Motjon to Dismiss (ECF No. 5) is DENIED.

 

l Also pending before this Court is Plaint_iff’s Motjon for Leave to File Surreply. (ECF No. 16.) Although
generally disfavored, surreplies are permitted in the discretion of this Court. 536 D@)/e r). me‘/z'ne Amz‘
jtrdte‘giei, LLC, 248 F. Supp. 3d 655, 656 n.l (D. Md. 2017) (granting leave “[i]n light of new issues raised for
the first time” in the defendant’s reply brief”); fee aim U.J`. Home Corp. v. Se.fi/m me`);g, LLC, No. DKC-US-
1863, 2012 WL 3025111, at *3 (D. Md. July 23, 2012) (granting leave to file surreply “g'iven the complexity of
the legal issues presented”). In light of AT&T raising the issue of timeliness of service for the first time in its
Reply Brief, Plaintist Motion (ECF No. 16) is GRANTED.

l

BACKGROUND

In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in
a complaint and construe[s] them in the light most favorable to the plaintiff.” Wz')éz'medz`a
Found. z). Nat’/ Sec. Ageag/, 857 F.3d 193, 208 (4th Cir. 2017) (citing SDB, LI_.C i). B[ac,é e'a‘
De€,éer (U.S.) Iar., 801 F.3d 412, 422 (4th Cir. 2015)). Beginning in February of 2014, Plaintiff
Shelby Brower (“Plaintiff” or “Brower”) worked as a retail sales consultant forDefendant
AT&T Mobility Services, LLC A(“A'I`<flc'l“”). (Compl., ECF No. 1-5 at 11 8.) Around December
of 2015, she began working at the AT&T store in Riverview, Maryland where Defendant
]acob Ledford (“Ledford”) was the store manager (Id) Brower alleges that during her
employment at the Riverview store, Ledford continuously harassed her with unwanted
physical touching, vulgar comments, sexually suggestive text messages, and other similar
actions (Id. at 11 9.) Brower alleges that she confronted Ledford and followed AT&T’s Equal
Employment Opportunity and Harassment Policies by reporting Ledford’s actions to her
supervisors (Id. at 11 21.) She alleges that she “rnet all necessary reporting requirements, yet
Defendant AT&T did nothing to stop the abusive environment for more than a year.” (Id. at
11 34.)

ln January of 2017, Brower called AT&T’s Human Resources hotline. (Id. at 135.)
She alleges that AT&T then “conducted some Sort of investigation.” (Id.) As a result of the
investigation, she was told that although Ledford would be disciplined, he would remain at
the Riverview store and if she wanted, Plaintiff could transfer (Ia’.) Ledford was ultimately
terminated months later. (Id.) Plaintiff alleges that AT&T recklessly or negligently failed to

take appropriate actions to prevent and/ or to correct the sexually hostile working

environment at the AT&T store. (Id. at il 36.)

On April 20, 2018, Brower filed a Complaint in the Circuit Court for Frederick
County, Maryland against AT&T and Ledford, alleging hostile work environment under l\/ld.
Code Ann., State Govt., § 20-606(A), against both Defendants (Count I); invasion of privacy
(Count II), trespass to chattels (Count Ill), conversion (Count IV), and battery (Count V)
against Ledford; and negligent supervision (Count Vl) and negligent retention (Count VII)
against AT&T. (ECF No. 1-5.) On June 19, 2018, Plaintiff served AT&T’s resident agent in
Florida, CT Corporation System, via certified mail. ('ECF No. 1-10.) On july 19, 2018,
Defendant AT&T removed the Complaint to this Court on the basis of diversity jurisdiction
under 28 U.S.C. § 1332.2 (ECF No. 1.) One week later, on ]uly 26, 2018, AT&T filed a
Motion to Dismiss the Complaint for insufficient service of process or, in the alternative,
Motion to Dismiss Counts VI and Vll of the Complaint for failure to state a claim. (ECF
No. 5.) The next day, Plaintiff served AT&T’s resident agent in Maryland, The Corporation
Trust, Inc. (ECF No. 13.)

STANDARD OF REVIEW

I. Motion to Dismiss for Insufficient Sei'vice of Process

A motion to dismiss for insufficient service of process is permitted by Federal Rule
12(b)(5). Once service has been contested, the plaintiff bears the burden of establishing the

validity of service pursuant to Rule 4. 566 Nor!or/é a Cz'g) cyr Garland, 768 F.Zd 654, 656 (Sth

 

2 While paragraph 1 the Complaint identifies the Plaintiff Brower as a resident of Frederick County,
Maryland, the Complaint caption and Civil- Non-Domestic Case Information Report filed with the
Complaint in the Circuit Court identify a Tennessee address for Brower. (ECF Nos. 1-5, 1-6.) Defendant
AT&T removed this action on the basis that she listed her permanent address twice in Tennessee, which
Plaintiff does not challenge Therefore, because Defendant AT&T is a citizen of Delaware, Georgia, Texas,
New York, and New]ersey, and Defendant Ledford is a citizen of Maryland, diversity jurisdiction exists.

3

Cir. 1985). Generally, when service of process gives the defendant actual notice of the
pending action, the courts may construe Rule 4 liberally to effectuate service and uphold the
jurisdiction of the court. Kar/rroa 1). Rabz'aoaa£t% 318 P.Zd 666, 668 (4th Cir. 1963); Am’ro, Ia'c.
a Penmd-'Smajér B/dg. tl:yi., Inr., 733 F'.Zd 1087, 1089 (4th Cir. 1984). Thus, when there is
actual notice, failure to strictly comply with Rule 4 may not invalidate the service of process.
Amc‘o, 733 F.Zd at 1089. l-Iowever, plain requirements for the means of effecting service of
process may not be ignored. Id.

II. Motion to Dismiss for Failure to State a Claim

Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain
a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). Rule lZ(b)(G) authorizes the dismissal of a complaint if it fails to state a
claim upon which relief can be granted Fed. R. Civ. P. 12@)(6). The purpose of Rule
12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding the
facts, the merits of a claim, or the applicability of defenses.” Pner/g/ a Cz`g/ cnybarfoiz‘eri)z`//e, 464
F.3d 480, 483 (4th Cir. 2006). While a complaint need not include “detailed factual
allegations,” it must set forth “enough factual matter (taken as true) to suggest” a cognizable
Cause of action. Bel/ Al‘/am‘z'€ Cc)ljb. t). Twombi , 550 U.S. 544, 555-56 (2007); Ai/)cmfz‘ 1). Iqba/,
556 U.S. 662, 678 (2009). In reviewing a Rule ‘12(b)(6) motion,` a court ‘“must accept as true

533

all of the factual allegations contained in the complaint and must ‘“draw all reasonable
inferences [from those facts] in favor of the plaintif .”’ E.I. du Pom‘ de Nemour.r c'?‘ Co. a Ko/aa
Indm., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations omitted); Ha// I). Dz'rr€le/', LLC, 846

F.3d 757, 765 (4th Cir. 2017). However, a court is not required to accept legal conclusions

drawn from those facts. Iqba/, 556 U.S. at 678.
ANALYSIS

I. Motion to Dismiss for Insufficient Service of Process

Defendant AT&T’s l\/lotion to Dismiss for insufficient service of process asserts that
Brower did not properly serve AT&T’s resident agent as required under Maryland rules.
(ECF No. 5-1.) The l\/lotion is predicated on the fact that, at the time the Defendant filed the
Motion, Brower had only attempted to serve AT&T’s resident agent in Florida, and failed to
do so properly via certified mail. (Id. at 4-7.) The day after Defendant filed its Motion,
however, Plaintiff properly served AT&T’s resident agent in Maryland, The Corporation
Trust, lnc. (ECF No. 13.) See Md. Rule 2-124(g) (explaining that service upon a limited
. liability partnership is made by serving its resident agent). Thereafter, in Defendant’s Reply
to Plaintiffs Response to the Motion to Dismiss, AT&'I` argues that the Brower failed to
timely serve AT&T’s resident agent within ninety days of Brower filing her Complaint.3

Federal removal procedure, however, dictates~that Plaintiff Brower had ninety days
from the time of removal to effect service of process Under Federal Rule of Civil Procedure
4(m), “[i]f a defendant is not served within 90 days after the complaint is filed, the court_on
motion or on its own after notice to the plaintiff_must dismiss the action without prejudice
against that defendant” unless certain circumstances apply. Fed. R. 'Civ. P. 4(m). Under 28
U.S.C. § 1448, which governs process after removal:

In all cases removed from any State court to any district court of the United

States in which any one or more of the defendants has not been served with
process or in which the service has not been perfected prior to removal, or in

 

3 As explained rapm note one, Plaintist Motion to File a Surreply is granted to address this new timeliness
argument

5

which process served proves to be defective, such process or service may be

completed or new process issued in the same manner as in cases originally

filed in such district court.

Accordingly, “[i]n removed cases, the Rule 4(m) time period starts to run upon removal to
the federal district court, not the date the action was originated in state court.” 413 Charles
Alan Wright 8c Arthur R. Miller, Federaf Practz`re G'$“ Pmcedure § 1137 (4th ed. 2015). ln Rando/p/i
a Hendgl, 50 F. Supp. 2d 572 (S.D.W. Va. 1999), the United States District Court for the
Southern Disttict of Western Virginia explained that this is because “in the context of
removal, the federal court does not obtain an interest in the action_and cannot therefore
dictate the terms of service_until the Notice of Removal is filed.” 50 F. Supp. 2d at 579-80;
see alia Man‘z`n z). MoocJ/, No. 2:16-cv-06788, 2016 WL 6093493, at '*1 (S.D.W. Va. Oct. 14,
2016) (holding that the plaintiff had ninety days from removal to effect service of process);
Lee a Ci§) qu¢_z))eiz‘ei)z`lle, No. 5:15-cv-638-FL, 2016 WL 1266597, at *6 (E.D.N.C. Mar. 30,
2016) (“Plaintiff did not serve or attempt to serve the _]ohn Doe defendants prior to removal
but, upon removal, had 90 days to serve them with process.”) (citations omitted).

The Defendant AT&T removed this action on ]uly 19, 2018. On ]uly 27, 2018,
Plaintiff Brower served AT&T via its Resident Agent, CT Corporation Trust, lnc., and the
Defendant does not dispute that this service was proper under Maryland rules. Therefore,
the Plaintiff properly served AT&T within ninety days of removal, and Defendant’s Motion
to Dismiss for insufficient service of process is DENIED.

II. Motion to Dismiss for Failure to State a Claim

_Alternatively, _AT&T argues that Brower’s claims against AT&T for negligent

supervision (Count VI) and negligent retention (Count Vll) must be dismissed because they

are preempted by the Maryland Workers Compensation Act (“MWCA”), Md. Code Ann.,
Lab & Empl. §§ 9-101, et req. ln her Complaint, Brower alleges hostile work environment
against both Defendants and brings claims against Defendant Ledford for invasion of
privacy (Count ll), trespass to chattels (Count Ill), conversion (Count IV), and battery
(Count V] Brower’s negligent supervision and retention claims then allege that AT&T
breached its duty to Brower by failing to exercise reasonable care in the hiring, supervision,
and retention of Ledford given AT&T’s awareness of Ledford’s behavior toward Brower.
“The MWCA is a ccomprehensive scheme to . . . provide sure and certain relief for
injured workmen, their families and dependents regardless of questions of fault.”’ Peliji o.
Mry/or c’?’ Cz`zy Coumr'/ cf Bo/¢more Cz`§), 232 l\/[d. App. 116, 123, 156 A.3d 976, 980 (2017)
(quoting Hartingr o. Meo/)a/r!&e, 336 Md. 663, 672, 650 A.Zd 274 (1994)). While
“comprehensive,” the Court of Appeais of Maryland stated in Rz¢j&`n Hoz‘e! corporation qf
Mog)/ono', faa o. Goiper, 418 Md. 594, 17 A.3d 676 (2011):
We reject the proposition that the General Assembly intended that the
Workers’ Compensation Commission is the exclusive forum in which a
negligent hiring/ retention claim must be litigated whenever such a claim is
asserted by an employee against his or her employer as a result of intentional

and unlawful misconduct of a fellow employee. A contrary conclusion would
be unreasonable in the extreme.

418 Md. at 617, 17 A.3d 676. ln Rujz`n, the plaintiff brought negligent hiring and retention
claims against the defendant based on her claims that an employee had committed abusive
behavior including allegations of assault, battery, discrirnination, sexual harassment and fear

of retaliation Io’. at 600, 17 A.3d 676. Maryland’s highest court, noting that this Court had

held to the contrary,4 held that the plaintiffs claims were not barred by the MWCA. Id. at
689-90, 17 A.3d 676; roe also W/oz`lz‘o)éer o. Dooid’r Beoulz`fu/ Peop!e, Ino., No. CV DKC 14-2483,
2016 WL 429963, at *8 (D. l\/ld. li`eb. 4, 2016) (“[T]he Court of Appeals has held that a
negligent retention and supervision claim is not preempted when the underlying conduct is
based, at least partially, on an independent common law cause of action such as assault and
battery.” (citing Rujin, 418 Md. at 615-18)).5 Plaintiff Brower brings her negligent hiring and
retention claims based on, amongcother things, her independent causes of action against
Ledford for battery and conversion Therefore, under Ruj?n, her claims against AT&T for
negligent supervision (Count Vl) and negligent retention (Count Vll) are not barred by the
Maryland Workers Compensation Act and Defendant’s l\/lotion to Dismiss (ECF No. 5) is
DENIED.
CONCLUSION

For the reasons Stated above, Plaintiff s Motion for Leave to File Surreply (ECF No.
16) is GRANTED and Defendant AT&T’s l\/lotion to Dismiss (ECF l\lo. 5) is DENIED.
A separate order follows

Dated: October 5, 2018

wolff

Richard D. Bennett
Uni`ted States Districr]udge

 

4 fee Ner)mon o. Gz`om‘ Fooa', lnr., 187 F. Supp. 2d 524 (D. Md. 2002) (holding that“[t]he [M]WCA provides the
exclusive remedy ‘to an employee for an injury or death arising out of and in the course of employment’
unless the injury is shown to be the result of ‘the deliberate intent of the employer to injure or kill the covered
employee.’ “ (quoting Dem@/ o. Pre.rtoa Tmr»éia(g Co., 961 F. Supp. 873, 881 (D. Md. 1997))).

5 This Court does not find persuasive the Defendant’s response that the Rajin court did not consider its
precedent from twenty five years earlier in Atba.t o. Hz'l/, 300 Md. 133, 476 A.2d 710 (Md. 1984), and that
given Al‘/Jor, “there are grounds to establish that claims for negligent supervision, hiring, and retention are
preempted under»the MCWA.” [ECF No. 15 at 5, 6.)

